 




Praxair, Inc. and Subsidiaries
 

EXHIBIT 10.01












Amended and Restated
2009 Praxair, Inc.
Long Term Incentive Plan




Effective April 22, 2014












--------------------------------------------------------------------------------




Table of Contents
Article 1.
Establishment, Purpose, and Duration    2

Article 2.
Definitions     2

Article 3.
Administration    9

Article 4.
Shares Subject to this Plan and Maximum Awards    10

Article 5.
Eligibility and Participation    12

Article 6.
Stock Options    12

Article 7.
Stock Appreciation Rights    14

Article 8.
Restricted Stock Grants    15

Article 9.
Performance Units    17

Article 10.
Other Stock-Based Awards    18

Article 11.
Transferability of Awards    19

Article 12.
Performance Measures    20

Article 13.
Dividend Equivalents    22

Article 14.
Termination of Employment or Service as a Director    22

Article 15.
Rights of Participants    22

Article 16.
Change in Control    23

Article 17.
Amendment, Modification, Suspension, and Termination    24

Article 18.
Tax Withholding; No Liability with Respect to Tax

Qualification or Adverse Tax Treatment     24
Article 19.
Successors    25

Article 20.
General Provisions    25









--------------------------------------------------------------------------------




Amended and Restated
2009 Praxair, Inc.
Long Term Incentive Plan
Article 1.
Establishment, Purpose, and Duration

1.1    Establishment. Praxair, Inc., a Delaware corporation (hereinafter
referred to as the “Company”), hereby amends and restates its 2009 Praxair, Inc.
Long Term Incentive Plan (the Amended and Restated 2009 Praxair, Inc. Long Term
Incentive Plan, hereinafter referred to as the “Plan”), as set forth in this
document.
This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights (“SARs”), Restricted Stock, Restricted Stock
Units, Performance Units, and Other Stock-Based Awards.
This Plan was originally adopted by the Board on February 24, 2009, became
effective upon shareholder approval on April 28, 2009 and was subsequently
amended, effective as of April 27, 2010, January 25, 2011 and October 23, 2012.
This amendment and restatement of the Plan was adopted by the Board on January
28, 2014 and shall become effective upon shareholder approval on April 22, 2014
(the “Effective Date”) and shall remain in effect as provided in Section 1.3
hereof.
1.2    Purpose of this Plan. The purpose of this Plan is to provide a means
whereby Employees develop personal involvement in the financial success of the
Company, and to encourage them to devote their best efforts to the business of
the Company, thereby advancing the interests of the Company and its
shareholders. A further purpose of this Plan is to provide a means through which
the Company may attract and retain able Employees and to provide a means whereby
those individuals can acquire and maintain stock ownership, thereby
strengthening their concern for the welfare of the Company. This Plan also
provides a means of compensating Directors in the form of equity as a complement
to other elements of the Directors’ overall compensation program and to align
their interests with those of the Company’s shareholders.
1.3    Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate April 22, 2024. After this Plan is terminated, no Awards
may be granted but Awards previously granted shall remain outstanding in
accordance with their applicable terms and conditions and this Plan’s terms and
conditions.
Article 2.
Definitions

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
2.1
“Acquisition Awards” has the meaning set forth in Section 4.2.




    
2

--------------------------------------------------------------------------------




2.2
“Administrator” has the meaning set forth in Section 3.4.

2.3
“Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Units, or Other Stock-Based Awards, in each
case subject to the terms of this Plan.

2.4
“Award Agreement” means either (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet or other non-paper Award Agreements,
and the use of electronic, Internet or other non-paper means for the acceptance
thereof and actions thereunder by a Participant.

2.5
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

2.6
“Board” means the Board of Directors of the Company.

2.7
“Change in Control” means the occurrence of any one of the following events with
respect to the Company:

(a)
individuals who, on January 1, 2014, constitute the Board (the “Incumbent
Directors”) cease, for any reason, to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to January 1,
2014, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the Company proxy statement in which such person
is named as a nominee for director, without objection to such nomination) shall
be an Incumbent Director; provided, however, that no individual elected or
nominated as a director of the Company initially as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed an Incumbent Director;

(b)
any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
Beneficial Owner, directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Praxair Voting Securities”); provided, however, that the event


    
3

--------------------------------------------------------------------------------




described in this Subsection 2.7(b) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any of its subsidiaries; (B) by any employee benefit plan sponsored or
maintained by the Company or any of its subsidiaries; (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities; or
(D) pursuant to a Non-Qualifying Transaction (as defined in Subsection 2.7(c));
(c)
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its subsidiaries
that requires the approval of the Company’s stockholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business Combination (the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has Beneficial Ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Praxair Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, shares into which such Praxair Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Praxair Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the Beneficial Owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”); or

(d)
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale or disposition of all or substantially all
of the Company’s assets.

Notwithstanding the foregoing, to the extent an Award is subject to Code Section
409A, the Committee shall have the discretion to define Change in Control for
such Award in a manner which complies with such Code Section.



    
4

--------------------------------------------------------------------------------




2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

2.9
“Committee” means, with respect to Awards granted to (a) Employees, the
Compensation and Management Development Committee of the Board, and (b)
Directors, the Governance and Nominating Committee of the Board, and in each
case, any other committee designated by the Board to administer this Plan with
respect to Employee or Director Awards. The Committee shall consist of not less
than two directors. However, if a member of the Committee is not an “outside
director” within the meaning of Code Section 162(m) or is not a “non-employee
director” within the meaning of Rule 16b‑3 under the Exchange Act, the Committee
may, from time to time, delegate some or all of its functions under the Plan to
a committee or subcommittee composed of members that meet the relevant
requirements. The term “Committee” includes any such committee or subcommittee,
to the extent of the Compensation and Management Development Committee’s
delegation, or the Governance and Nominating Committee’s delegation, as the case
may be. If the Committee does not exist or cannot function for any reason, the
Board may take any action under the Plan that would otherwise be the
responsibility of the Committee, other than any actions required to be carried
out by a committee of at least two “outside directors” or “non-employee
directors”.

2.10
“Company” means Praxair, Inc., a Delaware corporation, and any successor thereto
as provided in Article 18 herein.

2.11
“Covered Employee” means any Employee who is or may become a “Covered Employee,”
as defined in Code Section 162(m), and who is designated, either as an
individual Employee or class of Employees, by the Committee within the shorter
of (a) ninety (90) days after the beginning of the Performance Period, or (b)
the period prior to the date twenty-five percent (25%) of the Performance Period
has elapsed, as a “Covered Employee” under this Plan for such applicable
Performance Period.

2.12
“Director” means any director of the Company who is not an Employee.

2.13
“Effective Date” has the meaning set forth in Section 1.1.

2.14
“Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or its Subsidiaries on
the payroll records thereof. An Employee shall not include any individual during
any period he or she is classified or treated by the Company or its Subsidiary
as an independent contractor, a consultant, or any employee of an employment,
consulting, or temporary agency or any other entity other than the Company or
its Subsidiary, without regard to whether such individual is subsequently
determined to have been,


    
5

--------------------------------------------------------------------------------




or is subsequently retroactively reclassified as a common-law employee of the
Company or its Subsidiary during such period.
2.15
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

2.16
“Fair Market Value” or “FMV” means, in respect of any date on or as of which a
determination thereof is being or to be made, the closing market price of a
Share reported on the New York Stock Exchange Composite Transactions tape on
such date, or, if no Shares were traded on such date, on the next preceding day
on which sales of Shares were reported on the New York Stock Exchange Composite
Transactions tape.

2.17
“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan.

2.18
“Grant Price” means the price established at the time of grant of a SAR pursuant
to Article 7, used to determine whether there is any payment due upon exercise
of the SAR.

2.19
“Incentive Stock Option” or “ISO” means an Option to purchase Shares granted
under Article 6 to an Employee that is designated as an Incentive Stock Option
and that is intended to meet the requirements of Code Section 422, or any
successor provision.

2.20
“Insider” shall mean an individual who is, on the relevant date, an executive
officer of the Company or a more than ten percent (10%) Beneficial Owner of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

2.21
“Market Price” means, in respect of any date on or as of which a determination
thereof is being or to be made, the average of the high and low prices of a
Share reported on the New York Stock Exchange Composite Transactions tape on
such date, or, if no Shares were traded on such date, on the next preceding day
on which sales of Shares were reported on the New York Stock Exchange Composite
Transactions tape.

2.22
“Nonqualified Stock Option” or “NQSO” means an Option that is not intended to
meet the requirements of Code Section 422, or that otherwise does not meet such
requirements.

2.23
“Officer” means an Employee who is either (a) an“executive officer” (within the
meaning of Rule 3b-7 of the Exchange Act), or (b) an “officer” elected by the
Board




    
6

--------------------------------------------------------------------------------




and holding a position with a Company salary level of 18 or higher (or the
future equivalent thereof).
2.24
“Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.

2.25
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.26
“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

2.27
“Participant” means any Employee or a Director to whom an Award is granted.

2.28
“Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Any Award granted
hereunder that is intended to be Performance-Based Compensation within the
meaning of Code Section 162(m) shall be subject to the terms and provisions of
this Plan and not the Praxair, Inc. Plan for Determining Performance-Based
Awards Under Section 162(m).

2.29
“Performance Goal” means, with respect to any applicable Award to an Employee,
the one or more targets, goals or levels of attainment required to be achieved
in terms of the specified Performance Measures during the specified Performance
Period, as set forth in the related Award Agreement.

2.30
“Performance Measures” means: (a) with respect to any Award to an Employee
intended to qualify as Performance-Based Compensation, any one or more of the
measures described in Article 12 on which the Performance Goals are based and
which are approved by the Company’s shareholders pursuant to this Plan in order
to qualify Awards as Performance-Based Compensation; and (b) with respect to any
other Award, such performance measures as determined by the Committee in its
sole discretion and set forth in the applicable Award Agreement for purposes of
determining the applicable Performance Goal.

2.31
“Performance Period” means the period of time during which the Performance Goals
must be met in order to determine the degree of payout and/or vesting with
respect to an Award granted to an Employee.

2.32
“Performance Unit” means an Award to an Employee under Article 9 herein and
subject to the terms of this Plan, denominated in Units, the value of which at
the time it is payable is determined as a function of the extent to which
corresponding Performance Goal(s) has been achieved during the applicable
Performance Period.




    
7

--------------------------------------------------------------------------------




2.33
“Plan” means this Amended and Restated 2009 Praxair, Inc. Long Term Incentive
Plan.

2.34
“Restricted Stock” means Shares issued pursuant to a Restricted Stock Grant
under Article 8, so long as the Shares remain subject to the restrictions and
conditions specified in the Award Agreement pursuant to which such Restricted
Stock Grant is made.

2.35
“Restricted Stock Grant” means an Award of Restricted Stock or Restricted Stock
Units made pursuant to the provisions of Article 8.

2.36
“Restricted Stock Unit” means a Unit issued pursuant to a Restricted Stock Grant
under Article 8 so long as the Units remain subject to the restrictions and
conditions specified in the Award Agreement.

2.37
“Restriction Period” means the period when Restricted Stock or Restricted Stock
Units are subject to a substantial risk of forfeiture (based on the passage of
time, the achievement of Performance Goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Article 8.

2.38
“Share” means a share of common stock of the Company, $0.01 par value per share
or any security issued by the Company in substitution or exchange therefor or in
lieu thereof.

2.39
“Share Equivalent” means a Unit (or fraction thereof, if authorized by the
Committee) substantially equivalent to a hypothetical Share, credited to the
Participant and having a value at any time equal to the FMV of a Share (or
fraction thereof) at such time.

2.40
“Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
pursuant to the terms of Article 7 herein.

2.41
“Subsidiary” means any corporation or other entity, whether domestic or foreign,
in which the Company has or obtains, directly or indirectly, a proprietary
interest of fifty percent (50%) or greater by reason of stock ownership or
otherwise; provided, however, that (a) for purposes of determining whether any
Employee can be a Participant with respect to any Award of Incentive Stock
Option, the term “Subsidiary” has the meaning given to such term in Code Section
424, as interpreted by the regulations thereunder and applicable law; and (b)
for purposes of determining whether any individual may be a Participant with
respect to any Award of Options or SARs that are intended to be exempt from Code
Section 409A, the term “Subsidiary” means any corporation or other entity to
which the Company is an “eligible issuer of service recipient stock” within the
meaning of Code Section 409A.




    
8

--------------------------------------------------------------------------------




2.42
“Unit” means a bookkeeping entry used by the Company to record and account for
the grant or settlement of an Award until such time as the Award is paid,
canceled, forfeited or terminated, as the case may be, which, except as
otherwise specified by the Committee, shall be equal to one Share Equivalent.

Article 3.
Administration

3.1    General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions, or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
3.2    Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to, or in connection
with, this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, (a) selecting Participants, (b) establishing all Award terms
and conditions, including the terms and conditions set forth in Award
Agreements, (c) granting Awards as an alternative to or as the form of payment
for grants or rights earned or due under compensation plans or arrangements of
the Company, (d) construing any ambiguous provision of the Plan or any Award
Agreement, (e) determining whether, to what extent and under what circumstances
and method or methods (1) Awards may be (A) settled in cash, Shares, other
securities, other Awards or other property, (B) exercised or (C) canceled,
forfeited or suspended, (2) Shares, other securities, other Awards or other
property, and other amounts payable with respect to an Award may be deferred
either automatically or at the election of the Participant thereof or of the
Committee, and (3) Awards may be settled by the Company or any of its designees,
and (f) subject to Article 16 adopting modifications and amendments to this Plan
or any Award Agreement, including, without limitation, any that are necessary to
comply with the laws, rules or regulations of the countries and other
jurisdictions in which the Company and/or its Subsidiaries operate or to
accelerate the time or times at which the Award becomes vested, unrestricted or
may be exercised.
3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries or to one or
more agents or advisors, such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize the Chief Executive
Officer of the Company (the “CEO”) or any other officer of the Company, to do
one or both of the following on the same basis as can the Committee: (a)
designate Employees to be recipients of Awards

    
9

--------------------------------------------------------------------------------




and (b) determine the size of any such Awards; provided, however, (i) the
Committee shall not delegate such responsibilities for any Awards to be granted
to an Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Awards the CEO or officer may
grant; and (iii) the CEO or officer, as applicable, shall report periodically to
the Committee regarding the nature and scope of the Awards granted pursuant to
the authority delegated.
3.4    Indemnification. No member of the Committee or any person to whom
administrative duties or powers have been delegated in accordance with Section
3.3 (each, an “Administrator”) will have any liability to any person (including
any Participant) for any action taken or omitted or any determination made in
good faith with respect to the Plan or any Award. Each Administrator will be
indemnified and held harmless by the Company against and from any loss, cost,
liability or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Administrator in connection with or resulting from any action,
suit or proceeding to which such Administrator may be a party or in which such
Administrator may be involved by reason of any action taken or omitted to be
taken under the Plan or any Award Agreement and against and from any and all
amounts paid by such Administrator, with the Company’s approval, in settlement
thereof, or paid by such Administrator in satisfaction of any judgment in any
such action, suit or proceeding against such Administrator, provided that the
Company will have the right, at its own expense, to assume and defend any such
action, suit or proceeding and, once the Company gives notice of its intent to
assume the defense, the Company will have sole control over such defense with
counsel of the Company’s choice. To the extent any taxable expense reimbursement
under this paragraph is subject to Section 409A of the Code, (a) the amount
thereof eligible in one taxable year shall not affect the amount eligible in any
other taxable year; (b) in no event shall any expenses be reimbursed after the
last day of the taxable year following the taxable year in which the
Administrator incurred such expenses; and (c) in no event shall any right to
reimbursement be subject to liquidation or exchange for another benefit. The
foregoing right of indemnification will not be available to an Administrator to
the extent that a court of competent jurisdiction in a final judgment or other
final adjudication, in either case, not subject to further appeal, determines
that the acts or omissions of such Administrator giving rise to the
indemnification claim resulted from such Administrator’s bad faith, fraud or
willful misconduct. The foregoing right of indemnification will not be exclusive
of any other rights of indemnification to which an Administrator may be entitled
under the Company’s certificate of incorporation or by-laws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.
Article 4.
Shares Subject to this Plan and Maximum Awards

4.1    Number of Shares Available for Awards. Subject to adjustment as provided
in Section 4.5, the maximum number of Shares which may be issued pursuant to
Awards under this Plan on or after the Effective Date shall be 8,000,000 Shares
(the “Share Authorization”). The Shares available for issuance under this Plan
may be authorized and unissued Shares or treasury Shares. The maximum number of
Shares of the Share Authorization that may be issued pursuant to ISOs under this
Plan shall be 8,000,000 Shares. The maximum number of Shares of the Share

    
10

--------------------------------------------------------------------------------




Authorization that may be issued under this Plan pursuant to Awards other than
Options or SARs shall be 2,600,000 Shares.
4.2    Share Usage. Shares subject to an Award that expires according to its
terms or is forfeited, terminated, canceled or surrendered, in each case,
without having been exercised or settled, or can be paid only in cash, will be
available again for grant under the Plan, without reducing the number of Shares
that are available for Awards under the Plan. In no event shall (a) any Shares
subject to an Option that is cancelled upon the exercise of a tandem SAR, (b)
any Shares subject to an Award that are surrendered in payment of the exercise
price of an Option or in payment of the taxes associated with an Award, (c) any
Shares subject to a SAR that are not issued in connection with the stock
settlement of the SAR upon exercise thereof, or (d) any Shares repurchased by
the Company using Option proceeds, become available for grant under the Plan
pursuant to this Section. Shares subject to awards that are assumed, converted
or substituted under the Plan as a result of the Company’s acquisition of
another company (including by way of merger, combination or similar transaction)
(“Acquisition Awards”) will not count against the Share Authorization. Available
shares under a stockholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards under
the Plan and do not reduce the Share Authorization, subject to applicable stock
exchange requirements.
4.3    Annual Award Limits. The following limits (each an “Annual Award Limit”
and, collectively, “Annual Award Limits”), as adjusted pursuant to Section 4.5,
shall apply to grants of Awards to Employees under this Plan, whether or not
such Awards are intended to qualify as Performance-Based Compensation:
(a)
Options and SARS: The maximum aggregate number of Shares subject to Options,
SARs or any combination thereof granted in any one calendar year to any one
Participant shall be 2,000,000 (with tandem Options and SARs being counted only
once with respect to this limit).

(b)
Other Awards Intended to be Performance-Based Compensation: The maximum
aggregate number of Shares subject to Awards of Restricted Stock, Restricted
Stock Units, Performance Units or Other Stock-Based Compensation that are
intended to be Performance-Based Compensation granted in any one calendar year
to any one Participant shall be 300,000 Shares or, in the event such Award is
payable in cash, the equivalent cash value thereof on the first day of the
performance period to which such Award relates, as determined by the Committee.

4.4    Director Awards. In order to retain and compensate Directors for their
services, and to strengthen the alignment of their interests with those of the
shareholders of the Company, the Plan permits the grant of stock-based awards to
Directors. Aggregate Awards to any one Director in respect of any calendar year,
solely with respect to his or her service as a Director, may not exceed $750,000
based on the Fair Market Value of stock-based Awards, determined as of the Grant
Date.

    
11

--------------------------------------------------------------------------------




4.5    Adjustments in Authorized Shares. In the event of any corporate event or
transaction such as a merger, consolidation, reorganization, recapitalization,
separation, partial or complete liquidation, stock dividend, other distribution
of cash or property (other than normal cash dividends) to shareholders of the
Company, stock split, reverse stock split, split up, spin-off, combination of
Shares, exchange of Shares, dividend in kind, or other like change in capital
structure affecting the number or type of outstanding Shares, the Committee, in
order to prevent dilution or enlargement of Participants’ rights under this
Plan, shall substitute or adjust, as applicable, the number and kind of Shares
that may be issued under this Plan or under particular forms of Awards, the
number and kind of Shares subject to outstanding Awards (including, without
limitation, the substitution of other securities, cash or property in lieu
thereof), the Option Price or Grant Price applicable to outstanding Awards, the
Annual Award Limits, and other value determinations applicable to outstanding
Awards.
To further reflect any of the foregoing events, transactions or adjustments, the
Committee, in its sole discretion, may also make adjustments in the terms of any
Awards under this Plan and may modify any other terms of outstanding Awards,
including modifications of Performance Goals and changes in the length of
Performance Periods, as it deems necessary or appropriate. The determination of
the Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
Subject to the provisions of Article 16 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate (including, but not limited to, a conversion of equity awards
into Awards under this Plan in a manner consistent with FASB ASC Topic 718).
Article 5.
Eligibility and Participation

Only Employees and Directors shall be eligible to participate in this Plan.
Subject to the provisions of this Plan, the designated Committee may, from time
to time, select those Employees or Directors to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of, any and all terms
permissible by law, and the amount of each Award; provided, however, that no
Award made to a Director shall be subject to or conditioned upon the attainment
of any Performance Goal.
Article 6.
Stock Options

6.1    Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to


time as shall be determined by the Committee, in its sole discretion. Options
may be granted in addition to, or in tandem with or independent of, SARs or any
other Awards under the Plan.

    
12

--------------------------------------------------------------------------------




6.2    Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the term of the Option, the
number of Shares to which the Option pertains, the conditions, including any
Performance Goals, upon which an Option shall become vested and exercisable, and
such other terms and conditions as the Committee shall determine which are not
inconsistent with the terms of this Plan. The Award Agreement also shall specify
whether the Option is intended to be an ISO or an NQSO. To the extent that an
Award Agreement does not specify whether the Option is intended to be an ISO or
an NQSO, such Option shall be an NQSO.
6.3    Option Price. The Option Price for each grant of an Option under this
Plan shall be determined by the Committee in its sole discretion and shall be
specified in the Award Agreement; provided, however, the Option Price (other
than the Option Price of Acquisition Awards) must be at least equal to 100% of
the FMV of the Shares as determined on the Grant Date.
6.4    Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the day before the tenth
(10th) anniversary of its Grant Date.
6.5    Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant. Except upon a Change in
Control and in certain limited situations (including, but not limited to, the
death or disability of the Participant): (a) Awards of Options subject solely to
the continued service of the Participant shall become exercisable no earlier
than three (3) years after the Grant Date, provided that such Option may
partially vest after no less than one (1) year following such Grant Date; and
(b) any other Award of Options shall become exercisable no earlier than one (1)
year after the Grant Date.
6.6    Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Market Price at the time of
exercise equal to the Option Price (provided that the Shares that are tendered
may be subject to a minimum holding period, as determined by the Committee in
its discretion, prior to their tender
to satisfy the Option Price if acquired under this Plan or any other
compensation plan maintained by the Company or have been purchased on the open
market); (c) by having the Company withhold Shares that otherwise would be
delivered to the exerciser pursuant to the exercise of the

    
13

--------------------------------------------------------------------------------




Option having a value equaling the aggregate Option Price due; (d) by a cashless
(broker-assisted) exercise; (e) by a combination of (a), (b), (c) and/or (d); or
(f) any other method approved or accepted by the Committee in its sole
discretion.
Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
6.7    Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.
Article 7.
Stock Appreciation Rights

7.1    Grant of SARs. Subject to the terms and conditions of this Plan, SARs may
be granted to Participants at any time and from time to time as shall be
determined by the Committee, in its sole discretion. Subject to the terms and
conditions of this Plan, the Committee shall have complete discretion in
determining the number of SARs granted to each Participant and, consistent with
the provisions of this Plan, in determining the terms and conditions pertaining
to such SARs. SARs may be granted under the Plan alone, in tandem with, in
addition to or independent of, Options or any other Awards under the Plan.
7.2    SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, the number of Shares to
which the SAR pertains, the conditions, including any Performance Goals, upon
which the SAR shall become vested and exercisable, and such other terms and
conditions as the Committee shall determine, which are not inconsistent with the
terms of this Plan.
7.3    Term of SAR. The term of a SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and specified in the SAR
Award Agreement; provided, however, no SAR shall be exercisable later than the
tenth (10th) anniversary of its Grant Date.
7.4    Grant Price. The Grant Price for each Award of a SAR shall be determined
by the Committee and shall be specified in the Award Agreement; provided,
however, the Grant Price


must be at least equal to 100% of the FMV of the Shares as determined on the
Grant Date (other than the Grant Price of Acquisition Awards).

    
14

--------------------------------------------------------------------------------




7.5    Exercise of SARs. SARs granted under this Article 7 shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee shall in each instance approve, which terms and restrictions need not
be the same for each grant or for each Participant. Except upon a Change in
Control and in certain limited situations (including, but not limited to, the
death or disability of the Participant): (a) Awards of SARs subject solely to
the continued service of the Participant shall become exercisable no earlier
than three (3) years after the Grant Date provided that such SAR may partially
vest after no less than one (1) year following such Grant Date; and (b) any
other Award of SARs shall become exercisable no earlier than one (1) year after
the Grant Date. The Committee may provide that a SAR shall be automatically
exercised on one or more specified dates.
7.6    Payment of SARs. Upon the exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a)
The excess of the FMV of a Share on the date of exercise over the Grant Price;
by

(b)
The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon exercise of a SAR may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
Article 8.
Restricted Stock Grants

8.1    Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Restricted Stock Grants to Participants in such amounts as the
Committee shall determine. A Restricted Stock Grant is the issue of Shares or
Units in the name of a Participant subject to such terms and conditions as the
Committee shall deem appropriate, including, without limitation, restrictions on
the sale, assignment, transfer or other disposition of such Shares or Units and
the requirement that the Participant forfeit such Shares or Units back to the
Company (a) upon termination of employment of an Employee or termination of
service as a Director for specified reasons within a specified period of time;
(b) if any specified Performance Goals are not achieved during a specified
Performance Period; or (c) if such other conditions as the Committee may specify
are not satisfied.
8.2    Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock Grant shall be evidenced by an Award Agreement that shall specify the
Restriction Period(s), the number of Shares of Restricted Stock and/or
Restricted Stock Units granted, the conditions and
restrictions imposed upon the Restricted Stock Grant, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan.

    
15

--------------------------------------------------------------------------------




8.3    Restriction Period. Each Restricted Stock Grant shall provide that in
order for a Participant to receive unrestricted Shares or payment in settlement
of a Restricted Stock Unit, the Participant must remain an Employee or a
Director, as the case may be, for a period of time specified by the Committee in
the Award Agreement. The Committee may also establish one or more Performance
Goals that are required to be achieved during one or more Performance Periods
within the Restriction Period as a condition to the lapse of restrictions of
Awards to Employees. Except upon a Change in Control and in certain limited
situations (including, but not limited to, the death or disability of the
Participant): (a) Except as provided in clause (c) of this Section 8.3, Awards
of Restricted Stock and/or Restricted Stock Units subject solely to the
continued service of the Participant shall have a Restriction Period of not less
than three (3) years from the Grant Date; (b) Awards to Employees of Restricted
Stock and/or Restricted Stock Units subject to the achievement of one or more
Performance Goals shall have a minimum Restriction Period of one (1) year; and
(c) Awards of Restricted Stock and/or Restricted Stock Units subject solely to
the continued service of a Director shall have such Restriction Period as the
Committee shall determine; provided, however, that the aggregate number of
Shares subject to Restricted Stock or Restricted Stock Unit Awards granted to
Directors under clause (c) of this Section 8.3 with a vesting period of less
than three (3) years shall not exceed five percent (5%) of the 2,600,000 Share
Authorization under Section 4.1 of this Plan applicable to Awards other than
Options or SARs, as may be adjusted from time to time pursuant to the provisions
of this Plan. The Committee may provide for the lapse of restrictions in
installments during the Restriction Period.
8.4    Restrictions. During the Restriction Period, the Participant may not
sell, assign, transfer, pledge, hypothecate, encumber or otherwise dispose of or
realize on the Shares or Units subject to the Restricted Stock Grant. Unless
otherwise directed by the Committee, (i) all certificates representing Shares of
Restricted Stock will be held in custody by the Company until all restrictions
thereon have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such Shares, or (ii) all uncertificated Shares of Restricted Stock
will be held at the Company’s transfer agent in book entry form with appropriate
restrictions relating to the transfer of such Shares of Restricted Stock. The
Committee may, in its sole discretion, include such other restrictions and
conditions as it may deem appropriate.
8.5    Payment. Subject to Section 12.4 below, if applicable, upon expiration of
the Restriction Period and if all conditions have been satisfied and any
applicable Performance Goals attained, the Shares of Restricted Stock will be
made available to the Participant or the Restricted Stock Units will be vested
in the account of the Participant, free of all restrictions, provided that the
Committee may, in its discretion, require (a) the further deferral of any
Restricted Stock Grant beyond the initially specified Restriction Period; (b)
that the Restricted Stock or Restricted Stock Units be retained by the Company;
and (c) that the Participant receive a cash payment in lieu of unrestricted
Shares or Units.
8.6    Rights as a Shareholder. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, the Participant shall have, with
respect to shares of Restricted Stock, all of the rights of a shareholder of the
Company, including the right to vote the

    
16

--------------------------------------------------------------------------------




shares and receive any dividends paid thereon. Any such dividends shall be
reinvested on the dividend payment date in additional Shares of Restricted Stock
under the Restricted Stock Grant and shall be subject to the restrictions and
other terms and conditions set forth therein. A Participant shall not have, with
respect to Restricted Stock Units, any voting or other rights of a shareholder
of the Company; provided, however, that if determined by the Committee and set
forth in the Participant’s Award Agreement, the Participant shall have the right
to receive Dividend Equivalents in accordance with the provisions of Article 13.


8.7    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Code Section
83(b). If a Participant makes an election pursuant to Code Section 83(b)
concerning a Restricted Stock Award, the Participant shall be required to file
promptly a copy of such election with the Company.
8.8    Restricted Stock Grants Intended to be Performance-Based Compensation.
Restricted Stock Grant that is intended to be Performance-Based Compensation
shall also be subject to the terms and conditions of Article 12 below and the
termination provisions in the Award Agreement shall comply with the requirements
of Code Section 162(m) (including any regulations, rulings, notices and
procedures thereunder).
Article 9.
Performance Units

9.1    Grant of Performance Units. Subject to the terms and provisions of this
Plan, the Committee, at any time and from time to time, may grant Performance
Units to Employees in such amounts and upon such terms as the Committee shall
determine. Each Performance Unit shall represent the prospective contingent
right to receive payment based upon Company and/or Subsidiary performance over a
specified Performance Period. Each Performance Unit shall have an initial value
that is established by the Committee at the time of grant and need not be
equivalent to the value of a Share Equivalent. At the time of grant, the
Committee, in its sole discretion, shall establish the Performance Period,
Performance Measures, Performance Goals and such other terms and conditions
applicable to such Award. The number of Shares and/or the amount of cash or
other consideration earned in settlement of a Performance Unit shall be
determined at the end of the Performance Period. Any Performance Unit that is
intended to be Performance-Based Compensation shall also be subject to the terms
and conditions of Article 12 below and the termination provisions in the Award
Agreement shall comply with the requirements of Code Section 162(m) (including
any regulations, rulings, notices and procedures thereunder).
9.2    Earning of Performance Units. Each Performance Unit Award Agreement shall
provide that in order for an Employee to receive a payment in settlement of the
Award, the Company must achieve certain Performance Goals over a designated
Performance Period, with
attainment of one or more Performance Goals determined using one or more
specific Performance Measures. The Performance Goals and the Performance Period
shall be established by the Committee in its sole discretion; provided, however,
that except upon a Change in Control

    
17

--------------------------------------------------------------------------------




and in certain limited situations (including, but not limited to, the death or
disability of the Participant), the Performance Period must have a minimum
duration of one (1) year. The Committee shall establish one or more Performance
Measures for each Performance Period for determining the portion of the
Performance Unit Award, which will be earned or forfeited, based on the extent
to which the Performance Goals are achieved or exceeded. Such Performance Goals
may include minimum, maximum and target levels of performance, with the size of
the payment payable in settlement of the Performance Unit Award based on the
level attained.
9.3    Form of Performance Unit Award. Performance Unit Awards shall be made on
such terms and conditions not inconsistent with the Plan, and in such form or
forms, as the Committee may, from time to time, approve. Performance Units may
be awarded alone, in addition to, or independent of other Awards under the Plan.
Subject to the terms of the Plan, the Committee shall, in its discretion,
determine the number of Units subject to each Performance Unit Award made to an
Employee and may impose different terms and conditions on any particular
Performance Unit Award made to any Employee. The Performance Goals, Performance
Period or Periods, Performance Measures and other terms and conditions
applicable to any Performance Unit Award shall be set forth in the relevant
Award Agreement.
9.4    Payment of Performance Units. Subject to the terms of this Plan and the
applicable Award Agreement, after the later of the date the applicable
Performance Period has ended or the date on which any other terms and conditions
applicable to such Performance Unit Award have been satisfied, the holder of
Performance Units shall be entitled to receive payout of the value and number of
Performance Units earned by the Employee over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Subject to Section 12.4 below, if applicable, such
payment shall be as determined by the Committee and as evidenced in the Award
Agreement. Subject to the terms of this Plan, the Committee, in its sole
discretion, may pay earned Performance Units in the form of Shares, cash, any
combination thereof, or any other form as designated by the Committee in its
sole discretion, equal to the value of the earned Performance Units at the close
of the applicable Performance Period, or at such other time as specified in the
Award Agreement. Any Shares paid in settlement of such Performance Units may be
granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the applicable Award Agreement.
Article 10.
Other Stock-Based Awards

10.1    Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including, subject to the limitations below, the grant or offer for
sale of unrestricted Shares) in such amounts and subject to such terms and
conditions, as the Committee shall determine. Such Awards may involve the
transfer of actual Shares to Participants, or payment in cash or otherwise of
amounts
based on the value of Shares and may include, without limitation, Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States. Notwithstanding any provision in
this Plan to the contrary, Awards of unrestricted Shares shall

    
18

--------------------------------------------------------------------------------




only be made in lieu of salary and/or cash bonuses/variable compensation paid to
Employees or cash fees paid to Directors.
10.2    Value of Other Stock-Based Awards. Each Other Stock-Based Award shall be
expressed in terms of Shares or Units, as determined by the Committee. The
Committee may, in its discretion, establish Performance Goals with respect to
any Other Stock-Based Awards. If the Committee exercises its discretion to
establish Performance Goals, the number and/or value of Other Stock-Based Awards
that will be paid out to the Participant may depend on the extent to which the
Performance Goals are met.
10.3    Payment of Other Stock-Based Awards. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash or Shares as the Committee determines.
10.4    Other Stock-Based Awards Intended to be Performance-Based Compensation.
Any Other Stock-Based Award that is intended to be Performance-Based
Compensation shall also be subject to the terms and conditions of Article 12
below and the termination provisions in the Award Agreement shall comply with
the requirements of Code Section 162(m) (including any regulations, rulings,
notices and procedures thereunder).
Article 11.
Transferability of Awards

No Award under the Plan, and no right or interest therein, shall be (a)
assignable, alienable, pledgable or transferable by a Participant, except by
will or the laws of descent and distribution, or (b) subject to any obligation,
or the lien or claims of any creditor, of any Participant, or (c) subject to any
lien, encumbrance or claim of any party made in respect of or through any
Participant, however arising. During the lifetime of a Participant, Options and
SARs are exercisable only by, Shares issued upon the exercise of Options and
SARs or in settlement of other Awards will be issued only to, and other payments
in settlement of any Award will be payable only to, the Participant or his or
her legal representative. Notwithstanding the foregoing, the Committee may, in
its sole discretion and on and subject to such terms and conditions as it shall
deem appropriate, which terms and conditions shall be set forth in the related
Award Agreement: (i) authorize a Participant to transfer all or a portion of any
Nonqualified Stock Option or SAR, as the case may be, granted to such
Participant, provided that in no event shall any transfer be made to any person
or persons other than such Participant’s spouse, children or grandchildren, or a
trust or partnership for the exclusive benefit of one or more such persons,
which transfer must be made as a gift and without any consideration; and (ii)
provide for the transferability of a particular grant or Award pursuant to a
domestic relations order. All other transfers and any retransfer by any
permitted transferee are prohibited and any such purported transfer shall be
null and void. Each Nonqualified Stock Option or SAR which becomes the subject
of a permitted transfer (and the Participant to whom it was granted by the
Company)
shall continue to be subject to the same terms and conditions as were in effect
immediately prior to such permitted transfer. The Participant shall remain
responsible to the Company for the payment of all withholding taxes incurred as
a result of any exercise of such Option or SAR. In

    
19

--------------------------------------------------------------------------------




no event shall any permitted transfer of an Option, SAR or other grant or Award
create any right in any party in respect of any Option, SAR or other grant or
Award, other than the rights of the qualified transferee in respect of such
Option, SAR or other Award specified in the related Award Agreement.
Article 12.
Performance Measures

12.1    Performance Measures. The Performance Goals upon which the payment or
vesting of an Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:
(a)
Net earnings or net income (before or after taxes);

(b)
Earnings per share (basic or diluted);

(c)
Net sales;

(d)
Revenue growth;

(e)
Operating profit;

(f)
Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

(g)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);

(h)
Earnings before or after taxes, interest, depreciation, and/or amortization;

(i)
Gross or operating margins;

(j)
Productivity ratios;

(k)
Share price (including, but not limited to, growth measures and total
shareholder return);

(l)
Expense targets;

(m)
Margins;

(n)
Operating efficiency;

(o)
Market share;

(p)
Working capital targets;

(q)
Economic value added or EVA (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and

(r)
Objective safety measures.



Any Performance Measure(s) may be used to measure the performance of the Company
and/or its Subsidiary as a whole or any business unit of the Company and/or its
Subsidiary or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Measures as compared to the performance of a group
of comparator companies, or published or special index that the Committee, in
its sole discretion, deems appropriate, or the Committee may select Share price
as a Performance Measure as compared to various stock market indices. The
Committee also has the authority to provide in an Award Agreement for
accelerated vesting
of any Award based on the achievement of Performance Goals pursuant to the
Performance Measures specified in this Article 12, subject to compliance with
Section 162(m) of the Code, to the extent an Award is intended to be
Performance-Based Compensation.

    
20

--------------------------------------------------------------------------------




Except as otherwise expressly provided in the Plan or an Award Agreement, all
financial terms are used as defined under Generally Accepted Accounting
Principles or such other objective accounting principles, as may be designated
by the Committee.
12.2    Establishment of the Performance Period, Performance Goals and Formula.
Except as otherwise required under applicable law, rule or regulation, a
Participant’s Award that is intended to be Performance-Based Compensation shall
be determined based on the attainment of written objective Performance Goals
approved by the Committee for a Performance Period established by the Committee
(i) while the outcome for that Performance Period is substantially uncertain and
(ii) no more than 90 days after the commencement of the Performance Period to
which the Performance Goal relates or, if less, the number of days which is
equal to 25% of the relevant Performance Period. At the same time as the
Performance Goals are established, the Committee will prescribe a formula to
determine the amount of Performance-Based Compensation under the Award that may
be payable based upon the level of attainment of the Performance Goals during
the Performance Period.
12.3    Evaluation of Performance. The Committee may provide at the time of any
such Award that any evaluation of performance may include or exclude any of the
following events that occurs during a Performance Period: (a) asset write-downs
and impairments; (b) gain/loss on sale of assets; (c) litigation or claim
judgments or settlements (including insurance proceeds); (d) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results; (e) any reorganization and restructuring programs;
(f) extraordinary nonrecurring items as described in FASB ASC Topic 105 (or such
other applicable accounting principle, as may be designated by the Committee)
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
and/or other public filings for the applicable year; (g) acquisitions or
divestitures; (h) foreign exchange gains and losses; and (i) the effect of any
materially adverse and unforeseen market conditions beyond the control of the
Company and its Subsidiaries, Employees, officers and directors. To the extent
such inclusions or exclusions affect Awards to Covered Employees that are
intended to be Performance-Based Compensation, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.
12.4    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.
12.5    Committee Discretion. In the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the





    
21

--------------------------------------------------------------------------------




Committee may make such grants without satisfying the requirements of Code
Section 162(m) and base vesting on Performance Measures other than those set
forth in Section 12.1.
Article 13.
Dividend Equivalents

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on Shares or Share Equivalents that are subject
to any Award (other than Options and SARs), to be credited as of dividend
payment dates, during the period between the date the Award is granted and the
date the Award is exercised, vests, settled or expires, as determined by the
Committee (“Dividend Equivalents”). Except as otherwise provided in the Plan or
the applicable Award Agreement, such Dividend Equivalents shall be converted to
cash or additional Shares or Share Equivalents by such formula, at such time and
subject to such limitations as may be determined by the Committee; provided,
however, that in no event shall any Dividend Equivalents become payable earlier
than the date on which the underlying Award becomes vested and payable.
Article 14.
Termination of Employment or Service as a Director

14.1    Stock Options and SARs. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise an Option or SAR
following termination of, as the case may be, (a) an Employee’s employment with
the Company and/or its Subsidiaries or (b) a Director’s service as a director of
the Company. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options and SARs issued under this
Plan, and may reflect distinctions based on the reasons for termination.
14.2    Restricted Stock Grant, Performance Units and Other Stock-Based Awards.
The Award Agreement for each Restricted Stock Grant, Performance Unit and Other
Stock-Based Award shall set forth the extent to which such Award shall vest
and/or may be forfeited upon termination of, as the case may be, (a) the
Employee’s employment with the Company and/or its Subsidiaries or (b) Director’s
service as a director of the Company. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all such Awards,
and may reflect distinctions based on the reasons for termination.
Notwithstanding the foregoing, to the extent a Restricted Stock grant,
Performance Unit or Other Stock-Based Award is intended to be Performance-Based
Compensation, the termination provisions in the Award Agreement shall comply
with the requirements of Code Section 162(m) (including any regulations,
rulings, notices and procedures thereunder).
Article 15.
Rights of Participants

15.1    Employment. Nothing in this Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company and/or its Subsidiaries, to
terminate any Employee’s employment at any time or for any reason not prohibited
by law, nor confer upon any Employee

    
22

--------------------------------------------------------------------------------




any right to continue his employment, or upon any Director a right to continue
to serve as a Director, for any specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company and/or its Subsidiaries for an Employee or
a contract for service as a director with the Company for a Director and,
accordingly, subject to Article 16, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company and/or its
Subsidiaries.
15.2    Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
15.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
Article 16.
Change in Control

The Committee, in its sole discretion, may specify in the applicable Award
Agreement the effect, if any, of a Change in Control on any Award held by a
Participant, including the adjustment or other treatment of Performance Goals;
provided, however, that any such provision included in an Award Agreement
granted to a Participant who is at the time an Officer shall specify that if (i)
a Change in Control occurs and (ii) within two (2) years thereafter (or such
other period of time following the Change in Control specified in the applicable
Award Agreement), such Officer’s employment with the Company (or an applicable
Subsidiary) or any successor thereto is terminated without “cause” (as defined
in the applicable Award Agreement) or if the Officer terminates employment for
“good reason” (as defined in the applicable Award Agreement), then such Award
shall become partially or fully vested (including the lapsing of restrictions
and conditions) and, as applicable, exercisable as of the date of such
termination of employment.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine in connection with a Change in Control that any or all outstanding
Awards granted under the Plan, whether or not exercisable, will be canceled and
terminated and that in connection with such cancellation and termination, the
holder of such Award may receive for each Share subject to such Awards a cash
payment (or the delivery of shares of stock, other securities or a combination
of cash, stock and securities equivalent to such cash payment) equal to the
difference, if any, between the consideration received by shareholders of the
Company in respect of a Share in connection with such transaction and the
purchase price per share, if any, under the Award, multiplied by the number of
Shares subject to such Award; provided that if such product is zero or less, the
Award will be canceled and terminated without payment therefor.





    
23

--------------------------------------------------------------------------------




Article 17.
Amendment, Modification, Suspension, and Termination

17.1    Amendment, Modification, Suspension, and Termination. Subject to Section
17.2, the Board may, at any time and from time to time, alter, amend, modify,
suspend, or terminate this Plan and any Award Agreement in whole or in part
without approval of the Company’s shareholders, unless such approval is
necessary to comply with applicable laws, including the Exchange Act and the
Code, or the rules and regulations of any securities exchange on which the
Shares are listed. In no event may the Board amend the Plan without the prior
approval of the Company’s shareholders to (a) increase the maximum number of
Shares which may be issued pursuant to the Plan; (b) increase any limitation set
forth in the Plan on the number of Shares which may be issued, or the aggregate
value of Awards which may be made, in respect of any type of Award to any single
Participant during any specified period; (c) change the class of individuals
eligible to participate in the Plan; (d) reduce the minimum Option Price or the
minimum SAR Grant Price as set forth in Sections 6.3 and 7.4; or (e) reduce the
minimum vesting period, Restriction Period or Performance Period requirements
applicable to Awards under the Plan. Furthermore, except as provided in Sections
4.5 and 16.1, in no event may the terms of a previously granted Option or SAR be
amended to reduce its Option Price or Grant Price, as applicable, or to cancel
the Award in exchange for cash or an Option, SAR, or other Award with an Option
Price, Grant Price or other exercise price that is less than the Option Price or
Grant Price, as applicable, of the original Option or SAR, without obtaining
approval of the Company’s shareholders.
17.2    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary (other than Section 17.3), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.
17.3    Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board may amend the Plan or an Award Agreement, to
take effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of conforming the Plan or an Award Agreement to any present or future
law relating to plans of this or similar nature and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 17.3
to any Award granted under the Plan without further consideration or action.
Article 18.
Tax Withholding; No Liability with Respect to Tax Qualification or Adverse Tax
Treatment

All Awards under the Plan will be made subject to any applicable withholding for
taxes of any kind. The Company shall have the right to deduct from any amount
payable under the Plan, including delivery of Shares to be made under the Plan,
all federal, state, city, local or foreign taxes of any kind required by law to
be withheld with respect to such payment and to take such other actions as may
be necessary in the opinion of the Company to satisfy all obligations for the

    
24

--------------------------------------------------------------------------------




payment of such taxes. The Company shall have the right to require a Participant
to pay cash to satisfy withholding taxes as a condition to the payment of any
amount (whether in cash or Shares) under the Plan.
Notwithstanding anything to the contrary contained herein, in no event shall the
Company be liable to a Participant on account of an Award’s failure to (a)
qualify for favorable United States or foreign tax treatment or (b) avoid
adverse tax treatment under United States or foreign law, including, without
limitation, Section 409A of the Code.
Article 19.
Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 20.
General Provisions

20.1    Forfeiture Events and Clawback. The Committee may specify in an Award
Agreement that the Participant’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, any Participant’s fraud resulting in the
restatement of the Company’s published earnings, termination of an Employee’s
employment or a Director’s service as a director for cause, termination of the
Participant’s provision of services to the Company and/or its Subsidiary,
violation of material Company and/or Subsidiary policies, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Participant, or other conduct by the Participant that is detrimental to
the business or reputation of the Company and/or its Subsidiaries. In addition,
Awards shall be subject to the clawback or recapture policy, if any, that the
Company may adopt from time to time to the extent provided in such policy and,
in accordance with such policy, may be subject to the requirement that the
Awards be repaid to the Company after they have been distributed or paid to the
Participant.
20.2    Legend; Restrictions on Share Transferability; Stock Ownership Policy.
The certificates for Shares may include any legend, which the Committee deems
appropriate to reflect any restrictions on transfer of such Shares. The
Committee may impose such restrictions on any Shares acquired pursuant to an
Award as it may deem advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such Shares
are then listed and/or traded, or under any blue sky or state securities laws
applicable to such Shares. In addition, as applicable, each Participant shall at
all times be subject to compliance with the Company’s Executive Stock Ownership
Policy, as in effect from time to time, with respect to each Award.

    
25

--------------------------------------------------------------------------------




20.3    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
20.4    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
20.5    Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
20.6    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
(a)
Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

20.7    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
20.8    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.
20.9    Employees or Directors Based Outside of the United States.
Notwithstanding any provision of this Plan to the contrary, in order to comply
with the laws in other countries in which the Company and/or its Subsidiaries
operate or have Employees or in which Directors may reside, the Committee, in
its sole discretion, shall have the power and authority to:
(a)
Determine which Subsidiaries shall be covered by this Plan;

(b)
Determine which Employees or Directors outside the United States are eligible to
participate in this Plan;

(c)
Modify the terms and conditions of any Award granted to Employees or Directors
outside the United States to comply with applicable foreign laws;


    
26

--------------------------------------------------------------------------------




(d)
Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices; and

(e)
Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
20.10    Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
20.11    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries
may make to aid it in meeting its obligations under this Plan. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company and/or its Subsidiaries under this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company or a Subsidiary, as the case may be. All payments to be made hereunder
shall be paid from the general funds of the Company or a Subsidiary, as the case
may be, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in this Plan.
20.12    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. To the extent settlement or payout of an
Award would result in a fractional Share being issuable, the number of Shares
subject to settlement or payout under such Award shall be rounded down to the
nearest whole Share and any rights to any fractional Shares (or payment
therefor) shall be forfeited.
20.13    Section 409A of the Code; Deferrals. The Committee shall have full
authority to give effect to any statement in an Award Agreement to the effect
that an Award is intended to be “deferred compensation” subject to Section 409A,
to be exempt from Section 409A or to have other intended treatment under Section
409A and/or other provision of the Code. To the extent necessary to give effect
to this authority, in the case of any conflict or potential inconsistency
between the Plan and a provision of any Award or Award Agreement with respect to
the subject matter of this section, the Plan shall govern. With respect to any
Award made under the Plan that is intended to be “deferred compensation” subject
to Section 409A: (a) references to

    
27

--------------------------------------------------------------------------------




termination of the Participant’s employment will mean the Participant’s
“separation from service” with the Company or any applicable Subsidiary within
the meaning of Section 409A; (b) any payment to be made with respect to such
Award in connection with the Participant’s separation from service with the
Company or any applicable Subsidiary that would be subject to the limitations in
Section 409A(a)(2)(b) of the Code shall be delayed until six months after the
Participant’s separation from service (or earlier death) in accordance with the
requirements of Section 409A; (c) to the extent necessary to comply with Section
409A, any cash, other securities, other Awards or other property that the
Company may deliver in lieu of Shares in respect of an Award shall not have the
effect of deferring delivery or payment beyond the date on which such delivery
or payment would occur with respect to the Shares that would otherwise have been
deliverable (unless the Committee elects a later date for this purpose in
accordance with the requirements of Section 409A); (d) if the Award includes a
“series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the regulations promulgated under the Code), the
Participant’s right to the series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment;
and (e) if the Award includes “dividend equivalents” (within the meaning of
Section 1.409A-3(e) of the regulations promulgated under the Code), the
Participant’s right to the dividend equivalents shall be treated separately from
the right to other amounts under the Award.
To the extent permitted by Code Section 409A, the Committee may, whether at the
time of grant or at any time thereafter prior to payment or settlement, require
a Participant to defer, or permit (subject to such conditions as the Committee
may from time to time establish) a Participant to elect to defer, receipt of all
or any portion of any payment of cash or Shares that would otherwise be due to
such Participant in payment or settlement of any Award under the Plan. If any
such deferral is required by the Committee (or is elected by the Participant
with the permission of the Committee), the Committee shall establish rules and
procedures for payment of such deferrals. The Committee may provide for the
payment or crediting of interest, at such rate or rates as it shall in its
discretion deem appropriate, on such deferred amounts credited in cash and the
payment or crediting of Dividend Equivalents in respect of deferred amounts
credited in Share Equivalents or Restricted Stock Units. Deferred amounts may be
paid in a lump sum or in installments in the manner and to the extent permitted,
and in accordance with rules and procedures established by the Committee. This
Section shall not apply to any grant of Options or SARs that are intended to be
exempt from Code Section 409A.
20.14    Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant or Participants.
20.15    No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or a
Subsidiary to take any action which such entity deems to be necessary or
appropriate.

    
28

--------------------------------------------------------------------------------




20.16    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Connecticut, excluding any conflict of laws or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
this Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Connecticut, to resolve any and all issues that may
arise out of or relate to this Plan or any related Award Agreement.
20.17     Right of Offset. Except with respect to Awards that are intended to be
“deferred compensation” subject to Section 409A, the Company will have the right
to offset against its obligation to deliver Shares (or cash, other securities or
other property) under the Plan or any Award Agreement any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, repayment obligations under any Awards, or amounts repayable to
the Company pursuant to tax equalization, housing, automobile or other employee
programs) that the Participant then owes to the Company and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement.
20.18    No Third Party Beneficiaries. Except as expressly provided therein,
neither the Plan nor any Award Agreement will confer on any person other than
the Company and the Participant of any Award any rights or remedies thereunder.
The exculpation and indemnification provisions of Section 3.4 will inure to the
benefit of an Administrator’s estate and beneficiaries and legatees.
20.19    Plan Headings. The headings in the Plan are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

    
29